Citation Nr: 1101073	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-36 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability and if so, whether the reopened claim should be 
granted.

2.  Entitlement to service connection for arthritis, secondary to 
a back disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 9, 1989 to July 
24, 1989.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for bipolar 
disorder, a back condition and arthritis.

The Veteran presented testimony at a Travel Board Hearing chaired 
by the undersigned Veterans Law Judge in June 2009.  A transcript 
of the hearing is associated with the Veteran's claims folder.

In September 2009, the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.

The Board notes that in a November 2010 rating decision, the RO 
granted service connection for bipolar disorder.  This was a full 
grant of the benefit sought with regard to that issue.  Grantham 
v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

Although the RO has determined that new and material evidence has 
been submitted to reopen the claim for service connection for a 
back condition, the Board must determine on its own whether new 
and material evidence has been submitted to reopen this claim.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for arthritis of 
the hands, secondary to a psychiatric disability and entitlement 
to service connection for a neck disability have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See June 2009 Travel Board hearing 
transcript.  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 1992 rating decision, the RO denied 
service connection for a back condition.

2.  The evidence associated with the claims file subsequent to 
the October 1992 rating decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence previously of record 
and raises a reasonable possibility of substantiating the claim 
for service connection for a back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of 
entitlement to service connection for a back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim. VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).
The Board has determined that new and material evidence has been 
submitted to reopen the claim. Therefore, no further notice or 
development is needed to assist the Veteran in substantiating 
this aspect of his claim. The VCAA is not applicable where 
further assistance would not aid the appellant in substantiating 
his claim. See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  



Analysis

The Veteran originally filed a claim for service connection for a 
back condition in September 1991.  In October 1992, the RO denied 
the Veteran's claim, based on a finding that a back condition 
pre-existed military service and there was no evidence that the 
disability was aggravated during service.  The Veteran's current 
claim to reopen was received in July 2007.

The evidence of record at the time of the October 1992 denial 
included service treatment records which showed that the Veteran 
was treated for back pain on several occasions during service in 
1989, and that he reported having scoliosis six years prior 
(approximately 1983, prior to service), which was "cured" by a 
chiropractor.  The evidence also included the report from a 
November 1991 VA examination, which showed that the Veteran 
reported back pain since approximately one month after boot camp, 
which Navy doctors could not determine the etiology of, and that 
his back condition occurred in the Navy, but was never taken care 
of.

Evidence received since the October 1992 denial includes evidence 
supportive of the Veteran's contention that his back disability 
was incurred in service.  This evidence includes outpatient 
treatment records from the VA Medical Center in East Orange, New 
Jersey dated from September 1991 to August 2007.  These records 
show that the Veteran has received treatment for back pain since 
1991, and that he has consistently reported injuring his back 
during boot camp and experiencing continuous back pain since that 
time.  They also show that he has been diagnosed with low back 
pain, a low back strain and a chronic lumbar spine strain.  The 
evidence of record also includes the transcript of a June 2009 
Travel Board hearing during which the Veteran testified that he 
did not have a back disability prior to service; that he 
initially injured his back in service; that he was treated for 
the injury in service; and that he has had continuous back pain 
and back spasms since the initial in-service injury.

The newly submitted medical evidence and the Veteran's testimony 
that he did not have a back disability prior to service is not 
cumulative or redundant of the evidence previously of record; it 
is also related to an unestablished fact necessary to 
substantiate the claim, i.e., that the Veteran has a current back 
disability that did not exist prior to his enlistment into active 
military service, and is related to an injury incurred in 
service.  Moreover, this evidence is sufficiently supportive of 
the claim to raise a reasonable possibility of substantiating the 
claim.  Accordingly, new and material evidence has been received 
and the claim of entitlement to service connection for a back 
disability is reopened.


ORDER

New and material evidence has been presented, and the claim for 
service connection for a back disability is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.
The Veteran claims that he injured his back in service, and that 
he has had symptoms of low back pain and back spasms since 
service.  Service treatment records show that the Veteran was 
treated for complaints of back pain and back spasms during 
service.  However, they do not show that his back pain was due to 
a specific injury in service.  Furthermore, the service treatment 
records show that the Veteran reported being treated for 
scoliosis approximately six years prior to his enlistment.  The 
post-service medical evidence of record shows that the Veteran 
has been treated for symptoms of back pain and back spasms since 
1991, and that he has been diagnosed with a low back strain and a 
chronic lumbar spine strain.  

The Veteran also contends that he has arthritis in his dorsal 
spine, secondary to his back disability.  See June 2009 travel 
board hearing transcript.  Although the service treatment records 
and post-service medical evidence of record is negative for any 
evidence of arthritis in the back, the most recent lumbar spine 
X-ray was taken in 1991 and the most recent VA outpatient 
treatment records are dated in 2007.  The Veteran claims that he 
was diagnosed with arthritis by his private chiropractor, Dr. SM 
in 2004.  In accordance with the Board's September 2009 remand, 
the RO requested the Veteran's treatment records from Dr. SM, but 
as of this date, Dr. SM has not responded to the request.  

The Board finds that as the Veteran contends that he has 
arthritis in the dorsal spine, his claim is in effect, a claim 
for service connection for a back disability.  Accordingly, the 
Board finds that his claim for service connection for arthritis 
is part and parcel of his claim for entitlement to service 
connection for a back disability.  

An examination and opinion is needed to determine whether the 
Veteran's current back disability was incurred or aggravated 
during his active military duty 38 U.S.C.A. § 5103A(d) (West 
2002).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to 
determine the etiology of any current back 
disability.  The examiner should provide 
details about the onset, frequency, duration, 
and severity of the symptoms of any back 
disability found.  The examiner should 
provide an opinion as to whether there is a 
50 percent or better probability that the 
disability was the result of a disease or 
injury incurred during the Veteran's period 
of active service, or whether arthritis was 
manifested within one year of the Veteran's 
discharge from service in July 1989.  The 
examiner should consider the history and 
contentions noted in the body of this remand.

The examiner should also provide an opinion 
as to whether a back disability clearly and 
unmistakably existed prior to the Veteran's 
period of active service and was clearly and 
unmistakably not aggravated during active 
duty (i.e. there was no increase in 
underlying disability).

The Veteran's claims folder must be made 
available to and reviewed by the examiner and 
the examiner should acknowledge such review. 
A rationale should be given for all opinions 
and conclusions expressed.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms and 
that his reports must be considered in 
formulating the requested opinion.

2.  If the benefit sought on appeal is not 
granted, a supplemental statement of the case 
should be issued.  The case should be returned 
to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


